16‐4128‐ag 
Triumph Constr. Corp. v. Secʹy of Labor 
 
                                   UNITED STATES COURT OF APPEALS 
                                       FOR THE SECOND CIRCUIT 
                                                                 

                                            August Term 2017 

               (Argued: February 5, 2018      Decided: February 14, 2018)  
                     (Published Opinion Issued: March 14, 2018) 
                                              
                                Docket No. 16‐4128‐ag 
                                                            

                              TRIUMPH CONSTRUCTION CORPORATION,  
                                               
                                                      Petitioner‐Appellant, 
 
                                                      v. 
                                                        
                                           SECRETARY OF LABOR,  
                                                     
                                                            Respondent‐Appellee. 
                                                                   

                        PETITION FOR REVIEW FROM THE OCCUPATIONAL  
                          SAFETY AND HEALTH REVIEW COMMISSION 
                                                                     
 
Before: 
                         WALKER, LYNCH, and CHIN, Circuit Judges. 
                                                
                 Petition for review of a final order of the Occupational Safety and 

Health Review Commission affirming a citation issued to a construction 
company for a repeat violation of an excavation standard and assessing a penalty 

of $25,000.   

                 PETITION DENIED. 
                                                                
                             
                            JASON R. FINKELSTEIN (Brian L. Gardner, on the brief), 
                                   Cole Schotz, P.C., New York, New York, for 
                                   Petitioner‐Appellant. 
                                    
                            A. SCOTT HECKER (Nicholas C. Geale, Acting Solicitor of 
                                   Labor; Ann S. Rosenthal, Associate Solicitor of 
                                   Labor; Heather R. Phillips, Counsel for Appellate 
                                   Litigation, on the brief), United States Department 
                                   of Labor, Washington, D.C., for Respondent‐
                                   Appellee.  

                                                                

PER CURIAM: 

                 In this case, petitioner Triumph Construction Corporation 

(ʺTriumphʺ) petitions for review of a September 7, 2016, decision and order of the 

administrative law judge (the ʺALJʺ), which subsequently became a final order of 

the Occupational Safety and Health Review Commission (the ʺCommissionʺ), 

affirming a citation issued to Triumph by the Occupational Safety and Health 

Administration (ʺOSHAʺ) for a repeat violation of an excavation standard and 

assessing a penalty of $25,000.  Triumph Constr. Corp., 26 BNA OSHC 1331 (No. 

15‐0634, 2016), 2016 WL 6472834.  Triumph contends that the Commission 

                                              ‐ 2 ‐ 
 
improperly shifted the burden of proof to Triumph and improperly classified the 

violation as a repeat violation.  For the reasons set forth below, we disagree and 

deny Triumphʹs petition for review.1 

                                     BACKGROUND 

              On August 22, 2014, an employee of Triumph, the general contractor 

for a public construction project to replace certain water mains, was injured in a 

cave‐in at an excavation site in lower Manhattan.  An OSHA officer inspected the 

excavation site that afternoon.  On February 13, 2015, OSHA issued Triumph a 

citation for a repeat violation of 29 C.F.R. § 1926.652(a)(1), which provides in 

relevant part:  

              Each employee in an excavation shall be protected from 
              cave‐ins by an adequate protective system designed in 
              accordance with . . . this section except when: 
               
                    (i)    Excavations are made entirely in stable rock; or 
                            
                    (ii)   Excavations are less than 5 feet (1.52m) in depth 
                           and examination of the ground by a competent 
                           person provides no indication of a potential 
                           cave‐in. 
                            



                                                 
1           We grant the Secretary of Laborʹs motion for publication of our February 14, 2018 
summary order in this case.  Triumph Constr. Corp. v. Secʹy of Labor, No. 16‐4128‐ag, 2018 
WL 871462 (2d Cir. Feb. 14, 2018). 
                                            ‐ 3 ‐ 
 
The citation was classified as a repeat violation based on two previous citations 

issued to Triumph for violating the same excavation standard: the first in 2009 

and the second in 2011.   

              Triumph contested the February 13, 2015, citation, and a formal 

evidentiary hearing was conducted before an ALJ (Coleman, A.L.J.) on January 5, 

6, and 21, 2016.  In a September 7, 2016, decision and order, the ALJ affirmed the 

citation for a repeat violation, concluding that a preponderance of the evidence 

established that Triumph violated the excavation standard and that the violation 

was a repeat one.2  Because the Commission did not grant discretionary review, 

the decision and order became a final order of the Commission on October 20, 

2016.  Triumph petitions for review.   

                                      DISCUSSION  

              We set aside an order by the Commission if it is ʺarbitrary, 

capricious, an abuse of discretion, or otherwise not in accordance with the law.ʺ  

5 U.S.C. § 706(2)(A); see Solis v. Loretto‐Oswego Residential Health Care Facility, 692 

F.3d 65, 73 (2d Cir. 2012).  We uphold factual findings if they are ʺsupported by 



                                                 
2           The decision and order also vacated a second citation issued to Triumph by 
OSHA for a serious violation of 29 C.F.R. § 1926.651(j)(1).  The second citation is not at 
issue in this appeal.  
                                            ‐ 4 ‐ 
 
substantial evidence on the record considered as a whole.ʺ  29 U.S.C. § 660(a); see 

Solis, 692 F.3d at 73.  We review legal conclusions de novo, deferring as 

appropriate to the Secretaryʹs reasonable interpretation of the Occupational 

Health and Safety Act (the ʺActʺ).  Solis, 692 F.3d at 73. 

I.     Burden of Proof 

             First, Triumph contends that the Commission improperly shifted the 

burden of proof to Triumph by drawing an adverse inference from Triumphʹs 

failure to produce a particular witness ‐‐ site foreman Augustin Formoso ‐‐ 

during the hearing. 

       A.    Applicable Law 

             Although the Secretary bears the burden of proving an OSHA 

violation by a preponderance of the evidence, see New York State Elec. & Gas Corp. 

v. Secʹy of Labor, 88 F.3d 98, 105, 107 (2d Cir. 1996), the ʺparty claiming the benefit 

of . . . an exception must demonstrate its applicability,ʺ New York Univ. Med. Ctr. 

v. N.L.R.B., 156 F.3d 405, 413 (2d Cir. 1998).  The excavation standard at 29 C.F.R. 

§ 1926.652(a)(1) ʺapplies to any excavation, unless the employer shows that the 

excavation meets one of two exceptions.ʺ  Bardav, Inc., 24 BNA OSHC 2105 (No. 

10‐1055, 2014), 2014 WL 5025977, at *4 (emphasis original).  One of the two 



                                          ‐ 5 ‐ 
 
exceptions is relevant here: the exception for excavations less than five feet deep.  

29 C.F.R. § 1926.652(a)(1)(ii).   

       B.     Application 

              We conclude that the ALJ did not impermissibly shift the burden of 

proof.  First, the ALJ properly placed the burden of proof on Triumph to 

demonstrate that its site fell within the exception for excavations less than five 

feet deep under 29 C.F.R. § 1926.652(a)(1)(ii).  It was in the context of Triumphʹs 

argument that ʺthe area in the excavation where [the injured worker] was 

working was shallower than five feet,ʺ Sp. App. 26, that the ALJ considered 

Triumphʹs failure to present Formosoʹs testimony.  The ALJ relied on the missing 

testimony as one of several factors to evaluate the credibility of one of Triumphʹs 

testifying witnesses.3  Second, the depth of the excavation was not an issue that 

turned on which party bore the burden of proof.  The great weight of evidence 

established that the excavation was more than five feet deep, including 

(1) empirical measurements taken by OSHA recording depths of 64, 68, and 70 


                                                 
3           The ALJ properly placed the burden of proof on the Secretary to establish that 
Triumph violated 29 C.F.R. § 1926.652(a)(1) by demonstrating ʺby a preponderance of 
the evidence that: (1) the cited standard applies; (2) the terms of the standard were 
violated; (3) the employer knew, or with the exercise of reasonable diligence could have 
known, of the violative condition; and (4) one or more employees had access to the cited 
condition.ʺ  Sp. App. 15; see New York State Elec. & Gas Corp., 88 F.3d at 105. 
                                           ‐ 6 ‐ 
 
inches at the site, (2) the testimony of the injured worker, and (3) the testimony of 

the cityʹs inspector. 

II.     Look Back Period 

              Next, Triumph notes that the Commission has a policy of using a 

three‐year look back period to determine a repeat violation, and argues that here 

the Commission failed to provide a reasoned explanation for relying on previous 

violations more than three years old. 

        A.    Applicable Law 

              The Act authorizes an enhanced civil penalty against any employer 

who ʺrepeatedly violates . . . any standardʺ promulgated pursuant to the Act.  

29 U.S.C. § 666(a).4  Neither the Act nor OSHAʹs implementing regulations 

prescribe any temporal limits for determining whether a violation is repeated.  In 

arguing that the Commission arbitrarily departed from its own policy, Triumph 

contends that the OSHA Field Operations Manual (the ʺManualʺ), dated April 22, 



                                                 
4           29 U.S.C. § 666(a) provides as follows:  
 
            Any employer who willfully or repeatedly violates the requirements of 
            section 654 of this title, any standard, rule, or order promulgated 
            pursuant to section 655 of this title, or regulations prescribed pursuant 
            to this chapter may be assessed a civil penalty of not more than $70,000 
            for each violation, but not less than $5,000 for each willful violation. 
                                              ‐ 7 ‐ 
 
2011, was in effect at the time of the February 13, 2015, citation and dictates a 

three‐year look back period for assessing repeat violations ‐‐ not the five‐year 

period relied on by the Commission.5  The relevant language in the Manual 

provides as follows:   

              Although there are no statutory limitations on the length 
              of  time  that  a  prior  citation  was  issued  as  a  basis  for  a 
              repeated violation, the following policy shall generally be 
              followed.  
               
              A citation will be issued as a repeated violation if . . . [t]he 
              citation is issued within 3 years of the final order date of 
              the  previous  citation  or  within  3  years  of  the  final 
              abatement date, whichever is later.  

Joint App. 653. 

       B.     Application 

              We conclude that the Commission did not abuse its discretion by 

relying on previous violations more than three years old, because neither the 

Manual nor the Commissionʹs precedent limits OSHA to a three‐year look back 

period.  The Manual explicitly notes that ʺthere are no statutory limitations on 



                                                 
5           The Commission increased its look back period from three years to five years, 
but the parties dispute whether the change took place in October 2010 or in October 
2015 ‐‐ in other words, before or after Triumphʹs February 13, 2015, citation.  We need 
not resolve that dispute, however, because we uphold the Commissionʹs decision even 
assuming, as Triumph argues, that the three‐year period applies.  
                                             ‐ 8 ‐ 
 
the length of time that a prior citation was issued as a basis for a repeated 

violationʺ and describes a policy that ʺshall generally be followed.ʺ  Joint App. 653 

(emphasis added).  The Manual is ʺonly a guide for OSHA personnel to promote 

efficiency and uniformity, [is] not binding on OSHA or the Commission, and 

[does] not create any substantive rights for employers.ʺ  Hackensack Steel Corp., 20 

BNA OSHC 1387 (No. 97‐0755, 2003), 2003 WL 22232017, at *7.  Moreover, the 

Commissionʹs precedents establish that ʺthe time between violations does not 

bear on whether a violation is repeated.ʺ  Hubbard Constr. Co., 24 BNA OSHC 

1689 (No. 11‐3022, 2013), 2013 WL 1942202, at *11 (citation and internal quotation 

marks omitted); accord J.C. Stucco & Stone, Inc., 26 BNA OSHC 1382 (Nos. 14‐1558 

and 15‐0342, 2016), 2016 WL 7363932, at *19 & n.53 (upholding a repeat violation 

based on a previous violation more than three years old, and noting that the 

three‐year limit for repeated violations in the Manual ʺis not binding on the 

Commissionʺ); Active Oil Serv., Inc., 21 BNA OSHC 1184 (No. 00‐0553, 2005), 2005 

WL 3934873, at *6.  Finally, this was Triumphʹs third violation in six years. 

                                 CONCLUSION 
                                          
             Triumphʹs petition for review is DENIED. 




                                        ‐ 9 ‐